IN RE: Rudesill, Julia; — Defendant(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, First Circuit, Number 98 CA 0326; Parish of St. Tammany 22nd Judicial District Court Div. “E” Number 94-10255
Writ denied. We do not interpret the ruling of the court of appeal as deciding any issues on the merits. We view the court of appeal ruling as limited to a pronouncement that summary judgment was inappropriate in this case because genuine issues of material fact are in dispute.
TRAYLOR, J., not on panel.